Citation Nr: 1729454	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine (back disability) secondary to service connected bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied entitlement to the benefit currently sought on appeal.

The Veteran offered testimony at a video hearing in front of the undersigned Veterans Law Judge in October 2014. A transcript has been associated with the claims file. 

In January 2016, the Board issued a decision denying service connection for a back disability and granting increased ratings for bilateral knee disabilities. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). By a September 2016 Order, the Court, pursuant to a Joint Motion for Partial Remand (JMPR), vacated the Board's January 2016 decision as to the back disability and remanded the case for action consistent with the JMPR. 

The Board remanded the appeal in January 2017 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims. A VA examination was conducted in April 2017. 


FINDING OF FACT

The most probative medical evidence of record shows that the Veteran's back condition is due to injuries caused by two motor vehicle accidents (MVA) and other incidents that occurred post-service. 



CONCLUSION OF LAW

The Veteran's back disability was not caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for his back disability on a secondary basis, contending it was caused and/or aggravated by his service connected knee disabilities. He does not suggest and the evidence does not support a theory of direct service connection; therefore, the Board will only address secondary service connection. 

The first element of secondary service connection has been met; the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine in 2012. The Board will review the evidence to determine whether his back disability was caused or aggravated by his serviced connected knee disabilities. 

VA treatment records show the Veteran injured his back in April 1992 while attempting to remove a cover from a tennis court; he was diagnosed with a lumbar strain and sciatica. Another treatment record dated July 2007 showed he was treated for a back strain following a MVA. An April 2011 MRI showed spurring and degenerative changes in his spine. An MRI of his lumbar spine in May 2011 showed disc protrusions at L4-5 and L5-S1 levels with a posterior annular tear at L4-5 level. He suffered a left arm fracture and both an upper and lower back strain in January 2016 after another MVA. 

The Veteran had a consult with a VA physician in June 2011 and complained of increasing low back pain in the previous five years, due to his limping gait. The examiner noted that he had impaired posture, gait, and as well as decreased strength, knee range of motion and muscle length. It was noted that his chronic back pain was caused by a chronic knee problem. The examiner cited 2003 and 2010 studies that showed a high correlation between back pain and chronic knee problems, especially osteoarthritis. "This finding supports the common sense clinical view that pain and function in any joints affects nearby joints above and below the kinetic chain (series of joints). The concept that LBP (lower back pain) is biomechanically linked to knee pain via the so called "knee-spine" syndrome has been proposed."

Another VA physician offered an opinion in a May 2012 letter, stating the Veteran's lower back pain was caused and exacerbated by his chronic knee pain. The physician noted that he based his opinion on examinations of the Veteran and opinions of other providers; however, there was no actual rationale for the provided opinion. In September 2014, another examiner wrote a letter stating the Veteran's knee disabilities altered his gait, which in turn caused and aggravated his back pain. The opinion was based on his history, physical examination and an MRI that revealed moderate osteoarthritis in both knees. The physician also reviewed a spine film completed from August 2012, which showed DDD. 

The Veteran was afforded a VA examination in January 2012; the Veteran reported that his back pain started three to four years earlier. The examiner provided a negative opinion as to direct service connection; however, did not discuss whether his back condition was caused or aggravated by his bilateral knee disability.  

During the May 2015 VA exam, the Veteran reported a five-year history of low back pain. He used a brace and cane to assist with walking. The examiner opined that the Veteran's back disability was not incurred in or caused by an in-service injury, event or illness because "arthritis is multifactorial in nature, common in the population and the result of a complex interplay of genetic, biomechanical, traumatic, and biochemical factors. While arthritis can be present in multiple area[s] of a person's body, there is no study that knee pain or osteoarthritis causes altered forces in a person's lumbar spine to cause arthritis." 

The Veteran underwent another VA examination in April 2017 and the examiner opined that his back condition was less likely as not related to his bilateral knee condition.

His gait and posture are normal, the knee extension is normal. His gait is not abnormal, antalgic to affect his back. [The Veteran] reported his initial back pain was due to an accident in 1978 when he was "rear ended". He also claims a back injury in the "80's" when taking down a tent at the Pleasant Valley Country Club. A note in July of 2007 reports another car accident. The 2003 and 2010 articles were reviewed along with a 2015 article. In the first two the assumption is that limited extension of the knee will effect posture and lumbar lordosis. These refer to back pain and not DDD. He has normal extension of his knees. The more recent article discusses "knee spine syndrome or spine knee syndrome". His knee has normal extension and his spine does not have altered lordosis. From the examination and the medical records I cannot link his back pain with DDD to his knee condition. With his injuries and age this appears to be a normal progression for his back.

During the October 2014 hearing, the Veteran testified that his back condition began two to three years earlier and was characterized by extreme pain. He stated that he believed his back condition was related to his altered gait caused by pain in his knees; he also confirmed that there was no injury or event in service that might be related to his back disability. He noted that he recently saw an orthopedic surgeon who provided a letter (September 2014 opinion) after examining his lower extremities and back. 

After a thorough review of the evidence, the Board finds that the Veteran's back condition was not caused or aggravated by his service connected knee disabilities. 

The April 2017 VA opinion is considered the most probative evidence here because it discussed both the causation and aggravation aspects of a secondary service connection analysis and addressed all of the available evidence both for and against the claim. The Veteran had several post-service back injuries and is currently 66 years old; the examiner indicated that those were the actual causes of his current back disability and not his service connected knee disabilities. Regarding aggravation, the examiner noted that from the exam and the medical records, he was unable to discern a mechanism by which to link the Veteran's back pain with DDD to his knee condition. 

Although the May 2012 letter provided a positive opinion, there was no rationale. The September 2014 opinion was based on inaccurate facts; treatment records from that physician note the Veteran did not have any injuries to his back. As discussed above, the Veteran had several post-service back injuries. The June 2011 treatment record from the Veteran's physician suggested that he developed knee-spine syndrome. The May 2017 VA exam revealed normal knee extension and there was no evidence of lumbar lordosis, which are the basis of knee-spine syndrome. The June 2011 opinion also did not discuss any post-service injuries.  

In reviewing the evidence, the Board has also reviewed the Veteran's statements submitted in support of his claim. He has asserted that his back pain has increased over several years and was caused by the change in his gait due to his chronic knee condition. Although, the Veteran is competent to report his symptoms, he has not been shown to possess the medical knowledge or training required to render an opinion as to the etiology of his condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Therefore, the May 2017 opinion is the most probative evidence of record and it does not support a finding that the Veteran's current back condition was caused or aggravated by his knee disabilities. 

As the preponderance of the probative, competent, and credible evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a back disability is denied.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back degenerative disc disease of the lumbar spine is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


